Holmes, J.
The notice was not sufficient to satisfy the Pub. Sts. a. 52, § 19, because it did not properly state the cause of the damage, if for no other reason. The defendant argues, that there was a total failure to state any cause, that such a total omission cannot be called an “ inaccuracy in stating the cause,” and therefore that the plaintiff is not helped by the St. of 1882, g. 36.* But a majority of the court are of opinion that the argument, as applied to this case, construes the statute too narrowly. When a man states that he was hurt by falling on a sidewalk, and that he demands damages for it, he does imply, although indirectly and insufficiently, that there was something for which the town was responsible as the cause of the damage, and thus that there was something wrong about the way. And this is true, even though the reference to falling is, primarily at least,only for the purpose of fixing a time. It is hard to suppose that the statute intends to cure a misstatement of the cause, which, on the face of things, is more likely to mislead than no statement at all, and yet to allow a simple omission to remain fatal. However this may be, a very slight suggestion of the cause will be sufficient.when the conditions of the statute are complied with.
The evidence of the conversations was admissible, not for the purpose of supplementing the written notice, but for the purpose of showing that the town was not misled. It warranted that inference, and, if the inference was drawn, the defect in the notice was cured.

Exceptions sustained.


 This act amends § 19 of the Pub. Sts. c. 52, by adding : “ But no notice given under the provisions of this section shall be deemed to be invalid or insufficient solely by reason of any inaccuracy in stating the time, place, or cause of the injury : provided, that it is shown that there was no intention to mislead, and that the party entitled to notice was not in fact misled thereby.”